                                                                                    3/13/2019

                      IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF MONT ANA

                                   BUTTE DIVISION

 MARJORIE QUIROS and CORY
 LEINWEBER,
                                                   No. CV 19-03-BU-SEH
                              Plaintiffs,

 vs.                                               ORDER

 ALLSTATE FIRE AND CASUALTY
 INSURANCE COMPANY,

                              Defendants.


       On February 15, 2019, the Court issued an Order setting a preliminary

pretrial conference and requiring, inter alia, that each party file a preliminary

pretrial statement on or before March 12, 2019, addressing, with strict compliance,

each matter listed in Fed. R. Civ. P. 26(a)(l)(A)(i)-(iii) and L.R. 16.2(b)(l). 1 The

preliminary pretrial statements filed on March 12, 2019, fail to comply with the

Court's February 15, 2019, Order.

       ORDERED:

       Necessary and appropriate revisions to the preliminary pretrial statements to



       1
           Doc. 10 at 4.
address the deficiencies outlined in paragraph 1 above shall be filed and served on

or before March 15, 2019.

      DATED this     /Paay of March, 2019.



                                          kWni
                                            United States District Judge
